DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed August 2, 2022 has been entered. Claims 1-30 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 101 rejections previously set forth in the Final Office Action mailed September 21, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, and 22 each recite method steps or programmed computer functions that include “the election office system comprising a computer programmed to: receive, by the election office system from the voter device, a request for the voting ballot for the election, part or all of voter ID information associated with a first mobile identification credential (MIC), a first authorizing party system (a first APS) having electronically provisions the first MIC an associated part or all of voter ID information on to the voter device, and consented data indication …” Thus, the limitation recites the election office system receiving four elements: a request, voter ID information, a first APS, and consented data indication. The claim is indefinite because it is not clear how the election office system (i.e., a computer) can perform a programmed function that includes receiving “a first authorizing party system” (i.e., another computer system). In other words, it is not clear whether “a first APS” is another computer system as indicated by the now-deleted later recitation in the claim (“the first APS being a separate system from the election office system”) or whether the first APS is data, like the other received elements, that can be received by the election office system.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-18, 20-22, 24-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce et al. (US 2014/0207537 A1; hereinafter Joyce) in view of Kenyon et al. (US 2020/0034553 A1; hereinafter Kenyon).
With respect to claims 1 and 12:
	Joyce teaches A method for a voter having a voter device to request a voting ballot for an election from an election office having an election office system, the method comprising: (See at least Joyce: Abstract)
An election office system for processing a request for a voting ballot for an election from a voter device of a voter, the election office system comprising a computer programmed to: (See at least Joyce: Abstract)
receiving, by the election office system from the voter device, a request for the voting ballot for the election, (By disclosing, the self-serve kiosk 30 (election office system) may also allow the voter to receive a ballot on user equipment 20C (voter device) and/or allow the user to request a printer ballot. See at least Joyce: [0012]-[0013] & [0011])
part or all of voter identification (ID) information associated with a first mobile identification credential (MIC) which includes the voter ID information,... (By disclosing, self-serve kiosk 30 may access a repository including voter registration information to authenticate that the voter is eligible to vote and/or vote in the precinct at which the voter is attempting to vote. In addition, the potential voter/user may enter a code contained in the mailing from the board of elections, access a server, such as a web server, to obtain a token 66, which may be downloaded to user equipment 20C. Furthermore, for the token 66, other machine-readable indicators may be used as well including RFID, a two-dimensional bar code, a biometric, a secret key, a subscriber identity card (or identity value therein) card carried by user equipment 20C, an International Mobile Subscriber Identity (IMSI), a media access control address, and the like. See at least Joyce: [0013], [0027] & [0016])
a first authorizing party system (a first APS) having electronically provisioned the first MIC including the voter ID information comprising at least one of biographic information or biometric information or unique information of the voter onto the voter device, and ... (By disclosing, the token 66 may be obtained prior to voting by accessing a server and downloading the token to user equipment 20C (electronically provisioned). In addition, the token 66 may be other machine-readable indicators may be used as well including RFID, a two-dimensional bar code, a biometric, a secret key, a subscriber identity card (or identity value therein) card (biographic) carried by user equipment 20C, an International Mobile Subscriber Identity (IMSI) (unique), a media access control address, and the like. See at least Joyce: [0011], [0016] & [0034])
the first APS having verified the voter ID information before the election office system receives from the voter device the request for the voting ballot for the election, (By disclosing, the token 66 may be received prior to voting (before the election office system receives from the voter device the request for the voting ballot) by accessing a server, such as a website, where the potential voter/user may authenticate his or her identity and, in response, receive the token 66. See at least Joyce: [0027] & [0013])
the part or all of voter ID information which has been verified by the first APS to be provided to the election office system as verified part or all of voter ID information; (By disclosing, the voter registration repository 220 may be used as a repository containing records of voters who may vote at system 100. See at least Joyce: [0029] & [0027])
using, by the election office system, the verified part or all of voter ID information included in the first MIC, to verify or not verify an identity of the voter; (By disclosing, self-serve kiosk 30 may access a repository including voter registration information to authenticate that the voter is eligible to vote and/or vote in the precinct at which the voter is attempting to vote. In addition, the token 66 may be a subscriber identity card (or identity value therein) card carried by user equipment 20C. See at least Joyce: [0013] & [0016])
granting, by the election office system, the request to provide the voting ballot to the voter if the identity of the voter is verified; and (By disclosing, if authorized, the self-serve kiosk 30 may also determine the correct ballot (e.g., with the appropriate selections on the ballot) for the voter, and/or direct the voter to a voting booth, such as stations 20A-B. See at least Joyce: [0013])
denying, by the election office system, the request to provide the voting ballot to the voter if the identity of the voter is not verified. (As stated above, the voter must be verified to vote. Otherwise, the voter is rejected. See at least Joyce: [0013])
	However, Joyce does not teach that the election office system also receives, from the voter device, “consented data indication which indicates the part or all of voter ID information that is authorized by the voter device for release by the first APS to the election office system”.
	Kenyon, directed to system and method for registering multi-party consent and thus in the same field of endeavor, teaches 
receiving... consented data indication which indicates the part or all of voter ID information that is authorized by the voter device for release by the first APS to the election office system. (By disclosing, a consent token is generated each time consent is granted and shared with the relevant entities in a consent-token based access control scheme. See at least Kenyon: [0091]-[0092] & [0087])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Express Voting teachings of Joyce to incorporate the system and method for registering multi-party consent teachings of Kenyon for the benefit of access control measures and privacy-preserving features. (See at least Kenyon: [0014], [0016] & [0091])
With respect to claim 22:
	Joyce teaches A method for a voter having a voter device to submit a completed voting ballot for an election to an election office having an election office system, the method comprising:  (See at least Joyce: Abstract)
	receiving, by the election office system from the voter device, a request to submit the completed voting ballot for the election, (By disclosing, voting stations 20A-B may be used by voters to perform select choices for contests on the ballots; and/or submit the selections so that they can be counted at the voting stations 20A-B and/or polling server. See at least Joyce: [0014], [0018], [0023] & [0032])
part or all of voter identification (ID) information associated with a first mobile identification credential (MIC) which includes the voter ID information, (As stated above with respect to claim 1, see at least Joyce: [0013], [0027] & [0016])
a first authorizing party system (a first APS) having electronically provisioned the first MIC including the voter ID information comprising at least one of biographic information or biometric information or unique information of the voter onto the voter device, and ... (As stated above with respect to claim 1, see at least Joyce: [0011], [0016] & [0034])
the first APS having verified the voter ID information before the election office system receives from the voter device the request to submit the completed voting ballot for the election, (As stated above with respect to claim 1, see at least Joyce: [0027] & [0013])
the part or all of voter ID information which has been verified by the first APS to be provided to the election office system as verified part or all of voter ID information; (As stated above with respect to claim 1, see at least Joyce: [0029] & [0027])
using, by the election office system, the verified part or all of voter ID information included in the first MIC, to verify or not verify an identity of the voter; (As stated above with respect to claim 1, see at least Joyce: [0013] & [0016])
accepting, by the election office system, the completed voting ballot electronically from the voter device if the identity of the voter is verified; and (By disclosing, the self-service kiosk 30 may ask the user of user equipment 20C to provide additional information, such as a thumb print, birth date, and the like to comply with the two-factor authentication. See at least Joyce: [0034] & [0013])
rejecting, by the election office system, the completed voting ballot electronically from the voter device if the identity of the voter is not verified. (As stated above, see at least Joyce: [0034] & [0013])
However, Joyce does not teach that the election office system also receives, from the voter device, “consented data indication which indicates part or all of voter ID information that is authorized by the voter device for release by the first APS to the election office system”.
	Kenyon, directed to system and method for registering multi-party consent and thus in the same field of endeavor, teaches 
receiving... consented data indication which indicates part or all of voter ID information that is authorized by the voter device for release by the first APS to the election office system. (By disclosing, a consent token is generated each time consent is granted and shared with the relevant entities in a consent-token based access control scheme. See at least Kenyon: [0091]-[0092] & [0087])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Express Voting teachings of Joyce to incorporate the system and method for registering multi-party consent teachings of Kenyon for the benefit of access control measures and privacy-preserving features. (See at least Kenyon: [0014], [0016] & [0091])
With respect to claim 25:
	Joyce teaches A system for conducting an election comprising: (See at least Joyce: Abstract)
a first authorizing party system (a first APS), a voter device of a voter, and an election office system used by an election office to process a request for a voting ballot for an election from the voter device, the election office system including an election office computer programmed to perform operations according to election office instructions, the voter device including a voter computer programmed to perform operations according to voter instructions, (As stated above with respect to claim 1, see at least Joyce: [0011]-[0013] & [0027]; Fig. 1)
the first APS having electronically provisioned a first mobile identification credential (MIC) including of voter identification (ID) information comprising at least one of biographic information or biometric information or unique information of the voter onto the voter device, (As stated above with respect to claim 1, see at least Joyce: [0011], [0016] & [0034])
the first APS including an APS computer programmed to perform operations according to APS instructions, (See at least Joyce: [0018] & [0037])
the voter device sending, to the election office system, a request to provide the voting ballot to the voter; (By disclosing, the self-serve kiosk 30 (election office system) may also allow the voter to receive a ballot on user equipment 20C (voter device) and/or allow the user to request a printer ballot. See at least Joyce: [0012]-[0013] & [0022])
..., the first APS having verified the [consented] part or all of voter ID information before the voter device sends to the election office system the request for the voting ballot; ... (By disclosing, the token 66 may be received prior to voting (before the election office system receives from the voter device the request for the voting ballot) by accessing a server, such as a website, where the potential voter/user may authenticate his or her identity and, in response, receive the token 66. See at least Joyce: [0027] & [0013])12 of 23Docket No.: DHS-0203US0 1 U.S. Application No.: 17/228,274 
the election office system using the verified part or all of voter ID information included in the first MIC to verify or not verify an identity of the voter; (By disclosing, self-serve kiosk 30 may access a repository including voter registration information to authenticate that the voter is eligible to vote and/or vote in the precinct at which the voter is attempting to vote. See at least Joyce: [0013])
the election office system granting the request to provide the voting ballot to the voter if the identity of the voter is verified; and (By disclosing, if authorized, the self-serve kiosk 30 may also determine the correct ballot (e.g., with the appropriate selections on the ballot) for the voter, and/or direct the voter to a voting booth, such as stations 20A-B. See at least Joyce: [0013])
the election office system denying the request to provide the voting ballot to the voter if the identity of the voter is not verified.  (As stated above, the voter must be verified to vote. Otherwise, the voter is rejected. See at least Joyce: [0013])
However, Joyce does not teach ...the voter device receiving, from the voter, consent to release the part or all of the voter ID information included in the first MIC as consented part or all of voter ID information, and ...(i) the voter device sending, to the election office system, the consented part or all of voter ID information, and the first APS verifying the part or all of voter ID information included in the first MIC as verified part or all of voter ID information included in the first MIC, or (ii) the first APS sending, to the election office system, the consented part or all of voter ID information as verified part or all of voter ID information included in the first MIC.
	Kenyon, directed to system and method for registering multi-party consent and thus in the same field of endeavor, teaches 
...the voter device receiving, from the voter, consent to release the part or all of voter ID information included in the first MIC as consented part or all of voter ID information, (By disclosing, a medical provider may issue an explicit request under HIPAA, either by email (the user may read and respond to the email using a user device), or by asking a patient to sign and confirm an electronic form in the doctor's office, or by checking a box in an online form, etc. See at least Kenyon: [0009], [0016] & [0092])
...(i) the voter device sending, to the election office system, the consented part or all of voter ID information, and the first APS verifying the part or all of voter ID information included in the first MIC as verified part or all of voter ID information included in the first MIC, or (ii) the first APS sending, to the election office system, the consented part or all of voter ID information as verified part or all of voter ID information included in the first MIC. (As stated above, and by further disclosing, before each consent vote, the pseudonymized ID may be verified via the blockchain. In addition, a consent token is generated each time consent is granted and shared with the relevant entities. See at least Kenyon: [0091]-[0092])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Express Voting teachings of Joyce to incorporate the system and method for registering multi-party consent teachings of Kenyon for the benefit of access control measures and privacy-preserving features. (See at least Kenyon: [0014], [0016] & [0091])
With respect to claims 3 and 13:
	Joyce and Kenyon teach the method of claim 1 and the election office system of claim 12, as stated above.
	Kenyon, in the same field of endeavor, further teaches further comprising: 
receiving, by the election office system from the voter device, a token as a received token specifying the part or all of voter ID information which the voter has consented to release to the election office system; (By disclosing, a consent token is generated each time consent is granted and shared (received) with the relevant entities in a consent-token based access control scheme. See at least Kenyon: [0092])
sending, by the election office system to the first APS, the received token, which is to be verified by the first APS with another token sent from the voter device to the first APS; (By disclosing, a consent token is generated each time consent is granted and shared (sending) with the relevant entities in a consent-token based access control scheme. See at least Kenyon: [0092])
when the tokens are received by the first APS within a preset timeframe and are verified by the first APS, receiving, by the election office system from the first APS, the part or all of voter ID information as the verified part or all of voter ID information; and (As stated above, and by further disclosing, the right of access or the consent may expire in a certain period. See at least Kenyon: [0092])
when the tokens are not received by the first APS within the preset timeframe or are not verified by the first APS, receiving, by the election office system from the first APS, a notification to resubmit the request for ID information of the voter. (By disclosing, consent could be contingent on no change of state in PII, such that every update of such PII requires renewed consent. See at least Kenyon: [0088])
With respect to claims 4 and 14:
	Joyce and Kenyon teach the method of claim 1 and the election office system of claim 12, as stated above.
	Kenyon, in the same field of endeavor, further teaches further comprising: 
receiving, by the election office system from the voter device, an electronic document as a received electronic document specifying the part or all of voter ID information which the voter has consented to release to the election office system; (As stated above with respect to claim 3 and by further disclosing, the token may be interpreted as an electronic document under the BRI. See at least Kenyon: [0092])
sending, by the election office system to the first APS, the received electronic document; (As stated above with respect to claim 3, see at least Kenyon: [0092])
when the received electronic document is verified by the first APS, receiving, by the election office system from the first APS, the part or all of voter ID information as the verified part or all of voter ID information; and (By disclosing, before each consent vote, the pseudonymized ID may be verified via the blockchain. In addition, a consent token is generated each time consent is granted and shared with the relevant entities. See at least Kenyon: [0091]-[0092])
when the received electronic document is not verified by the first APS, receiving, from by the election office system from the first APS, a notification to resubmit the request for ID information of the voter. (As stated above with respect to claim 3, see at least Kenyon: [0088])
With respect to claims 5 and 15:
	Joyce and Kenyon teach the method of claim 1 and the election office system of claim 12, as stated above.
	Kenyon, in the same field of endeavor, further teaches further comprising: 
receiving, by the election office system from voter device, an electronic document as a received electronic document and the part or all of voter ID information which the voter has consented to release to the election office system; (As stated above with respect to claim 4, see at least Kenyon: [0092])
sending, by the election office system to the first APS, the received electronic document; (As stated above with respect to claims 3-4, see at least Kenyon: [0092])
when the received electronic document is verified by the first APS, receiving, by the election office system from the first APS, an authentication key to verify the part or all of voter ID information received from the voter device; and (By disclosing, various cryptographic operations may be used to derive an encryption key which may be used to encrypt the information that X has granted for Y to access. See at least Kenyon: [0092])
when the received electronic document is not verified by the first APS, receiving, by the election office system from the first APS, a notification to resubmit the request for ID information of the voter. (As stated above with respect to claims 3-4, see at least Kenyon: [0084])
With respect to claims 6 and 16:
	Joyce and Kenyon teach the method of claim 1 and the election office system of claim 12, as stated above.
	Kenyon, in the same field of endeavor, further teaches further comprising: 
receiving, by the election office system from the voter device, the part or all of voter ID information which the voter has consented to release to the election office system; and (As stated above with respect to claim 5, see at least Joyce: [0092])
receiving, by the election office system from the first APS, an authentication key to verify the part or all of voter ID information received from the voter device, based on a request sent from the voter device to the first APS. (As stated above with respect to claim 5, see at least Joyce: [0092])
With respect to claims 7 and 17:
	Joyce and Kenyon teach the method of claim 1 and the election office system of claim 12, as stated above.
	Joyce further teaches wherein the voter ID information further comprises voter eligibility information of the voter, (By disclosing, the polling server 10 may receive voter credentials, such as token 66, authenticate voter eligibility to vote. Therefore, the token has a voter eligibility information. See at least Joyce: [0018])
the method further comprising: 
sending, by the election office system to the voter device, a request for voter eligibility information of the voter; (By disclosing, self-serve kiosk 30 may access a repository including voter registration information to authenticate that the voter is eligible to vote and/or vote in the precinct at which the voter is attempting to vote. See at least Joyce: [0013])
receiving, by the election office system, part or all of the voter eligibility information included in the first MIC which the voter device received from the first APS or a second MIC which the voter device received from a second APS, ..., and (By disclosing, the self-service kiosk 30 may ask the user of user equipment 20C to provide additional information, such as a thumb print, birth date, and the like to comply with the two-factor authentication. See at least Joyce: [0034], [0013], [0027] & [0016])
wherein the part or all of voter eligibility information has been verified by the second APS as verified part or all of voter eligibility information before the election office system sends to the voter device the request for the voter eligibility information; (By disclosing, the token 66 may be received prior to voting (before the election office system receives from the voter device the request for the voting ballot) by accessing a server, such as a website, where the potential voter/user may authenticate his or her identity and, in response, receive the token 66. See at least Joyce: [0027] & [0013])
using, by the election office system, the verified part or all of voter eligibility information to verify or not verify voter eligibility of the voter; (As stated above with respect to claim 1, see at least Joyce: [0013])
granting the request, by the election office system, to provide the voting ballot to the voter, when the identity and the voter eligibility of the voter are verified; and (As stated above with respect to claim 1, see at least Joyce: [0013])
denying the request, by the election office system, to provide the voting ballot to the voter, when the identity or the voter eligibility of the voter is not verified. (As stated above with respect to claim 1, see at least Joyce: [0013])
Kenyon, in the same field of endeavor, further teaches 
...wherein the voter has consented to release the part or all of voter eligibility information to the election office system. (By disclosing, By disclosing, a consent token is generated each time consent is granted and shared with the relevant entities in a consent-token based access control scheme. See at least Kenyon: [0091]-[0092] & [0087])
With respect to claims 8 and 18:
	Joyce and Kenyon teach the method of claim 1 and the election office system of claim 12, as stated above.
Joyce further teaches 
wherein the voting ballot requested is an electronic voting ballot, and (By disclosing, the holder may scan (e.g., read, receive, image, and the like) token 66 and then be directed to one of the voting stations 20A-B, handed a printed ballot, and/or provided with an electronic version of the ballot, which can be sent to user equipment 20C. See at least Joyce: [0017] & [0013])
wherein the request for the voting ballot includes a request to accept the electronic voting ballot which is completed by the voter from the voter device as a completed electronic voter ballot, the method further comprising: (By disclosing, voting stations 20A-B may be used by voters to perform select choices for contests on the ballots; and/or submit the selections so that they can be counted at the voting stations 20A-B and/or polling server. See at least Joyce: [0014], [0018], [0023] & [0032])
verifying the identity of the voter before granting the request, by the election office system, to accept the completed electronic voting ballot from the voter device. (By disclosing, the token 66 may be received prior to voting (before the election office system receives from the voter device the request for the voting ballot) by accessing a server, such as a website, where the potential voter/user may authenticate his or her identity and, in response, receive the token 66. See at least Joyce: [0027], [0032] & [0013])
With respect to claims 10 and 20:
	Joyce and Kenyon teach the method of claim 1 and the election office system of claim 12, as stated above.
	Joyce further teaches further comprising: 
receiving input from the voter device to complete the voting ballot electronically. (By disclosing, once selected, the voter may submit this vote to polling server 10 and/or the ballot box 290, so that it can be counted with the votes of others. See at least Joyce: [0031]-[0032])
With respect to claims 11 and 21:
	Joyce and Kenyon teach the method of claim 1 and the election office system of claim 12, as stated above.
	Joyce further teaches further comprising: 
obtaining biometric information, by the election office system, from the voter; (By disclosing, example characteristics of the user include biometric characteristics, such as fingerprints. See at least Joyce: [0034] & [0016])
wherein the identity of the voter is verified when biometric information included in the verified part or all of voter ID information associated with the first MIC matches biometric information obtained from the voter by the election office system; and (By disclosing, the voter is authorized to vote by comparing the token to a repository including at least one of the identity of the voter, the precinct of the voter, and the ballot for the voter. In addition, the token 66 may include a biometric. See at least Joyce: cl. 3; [0016] & [0034])
wherein granting the request from the voter to provide the voting ballot to the voter comprises allowing the voter to access the voting ballot electronically via a user interface with the election office system, and receiving input from the voter, via the user interface, to complete the voting ballot electronically. (As stated above with respect to claims 8 and 10, see at least Joyce: [0013], [0023] & [0031]-[0032])
With respect to claim 24:
	Joyce and Kenyon teach the method of claim 22, as stated above.
	Joyce further teaches further comprising: 
sending, by the election office system to the voter device, a submission receipt for receiving the request to submit the completed voting ballot. (By disclosing, once the bar code which represents the voter selections from the ballot is scanned, the selections may be submitted to polling server 10 to enable tabulation. In addition, the voter may receive a message (submission receipt), such as a text message, email, and the like, confirming that the vote selections were received by the terminal. See at least Joyce: [0024])
With respect to claim 26:
	Joyce and Kenyon teach the method of claim 1, as stated above.
Joyce further teaches wherein the first APS is a Federal Government agency or state Department of Motor Vehicles (DMV). (By disclosing, self-serve kiosk 30 may access a repository including voter registration information to authenticate that the voter is eligible to vote and/or vote in the precinct at which the voter is attempting to vote. In addition, the bar code may correspond to a bar code obtained from a Government Issue identification (ID) card, such as a driver's license. See at least Joyce: [0013] & [0016]-[0017])
With respect to claim 27:
	Joyce and Kenyon teach the method of claim 1, as stated above.
Joyce further teaches wherein the first MIC is structured to securely and discretely store various fields comprising at least one of biographic information or biometric information of the voter. (By disclosing, the token 66 may comprise a bar code or other machine-readable indicators including RFID, a two-dimensional bar code, a biometric, a secret key, a subscriber identity card (or identity value therein) carried by user equipment 20C. See at least Joyce: [0016] & [0034]) 
With respect to claim 29:
	Joyce and Kenyon teach the method of claim 1, wherein electronically provisioning the first MIC onto the voter device by the first APS comprises:, as stated above.
	Joyce further teaches 
authenticating an identity of the voter to provide the first MIC which is valid and authentic; (As stated above with respect to claim 11, see at least Joyce: cl. 3; [0016] & [0034])
verifying the voter ID information included in the first MIC; (As stated above with respect to claim 11, see at least Joyce: cl. 3; [0016] & [0034])
authenticating the voter device as a proper voter device belonging to the voter; and (By disclosing, when user equipment 20C accesses self-serve kiosk 30, self-serve kiosk 30 may authenticate the user equipment 20C (e.g., the identity of the holder of the user equipment 20C) to determine whether the user of user equipment 20C is authorized to vote. See at least Joyce: [0028] & [0016])
copying the first MIC to the voter device. (By disclosing, the holder may scan (e.g., read, receive, image, and the like) token 66. See at least Joyce: [0017])
With respect to claim 30:
	Joyce and Kenyon teach the method of claim 1, as stated above.
Joyce further teaches wherein electronically provisioning the first MIC onto the voter device by the first APS comprises: 
securely provisioning the first MIC onto the voter device. (By disclosing, the user equipment 20C is only able to authenticate with self-serve kiosk 30 and receive a ballot 69 when links 50C-D are configured as short range links, such as Bluetooth and/or WiFi, to enhance security. See at least Joyce: [0035])
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Joyce in view of Kenyon, as applied to claim 1 above, and in further view of Baldus (US 2007/0214357 A1; hereinafter Baldus).
With respect to claim 2:
	Joyce and Kenyon teach the method of claim 1, as stated above.
However, Joyce and Kenyon do not teach wherein the part or all of voter ID information is provided to the election office system as the verified part or all of voter ID information in offline mode by using an offline stored key of the first APS to verify that the part or all of voter ID information is trustworthy.
Baldus, directed to system and methods for efficient authentication of medical wireless Ad Hoc network nodes and thus in the same field of endeavor, teaches 
wherein the part or all of voter ID information is provided to the election office system as the verified part or all of voter ID information in offline mode by using an offline stored key of the first APS to verify that the part or all of voter ID information is trustworthy. (By disclosing, the authentication is mutually performed by a use of certified public keys which are issued to the first and second nodes by an offline certification authority preceding the establishment of the trusted portal. See at least Baldus: cl. 4; [0027])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Joyce and Kenyon to incorporate the system and methods for efficient authentication of medical wireless Ad Hoc network nodes teachings of Baldus for the benefit of entity authentication. (See at least Baldus: [0004] & [0006])
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce in view of Kenyon, as applied to claims 1 and 12 above, and in further view of Chabanne et al. (US 2020/0084039 A1; hereinafter Chabanne).
With respect to claims 9 and 19:
	Joyce and Kenyon teach the method of claim 1 and the election office system of claim 12, as stated above.
	Joyce further teaches further comprising: 
	sending, by the election office system to the voter device, a request for a [liveness] check; (By disclosing, self-serve kiosk 30 may access a repository including voter registration information to authenticate that the voter is eligible to vote and/or vote in the precinct at which the voter is attempting to vote. See at least Joyce: [0013], [0027] & [0016])
receiving, (i) by the election office system, from the voter, [liveness] check information and evaluating the [liveness] check information to determine whether the [liveness] check is valid or invalid, or (ii) by the election office system from the first APS which has evaluated [liveness] check information received from the voter, a determination by the first APS as to whether the [liveness] check is valid or invalid; (By disclosing, the self-service kiosk 30 may ask the user of user equipment 20C to provide additional information, such as a thumb print, birth date, and the like to comply with the two-factor authentication. See at least Joyce: [0034] & [0013])
granting the request from the voter, by the election office system, to provide the voting ballot to the voter when the identity of the voter is verified and when the [liveness] check is valid; and (By disclosing, if authorized, the self-serve kiosk 30 may also determine the correct ballot (e.g., with the appropriate selections on the ballot) for the voter, and/or direct the voter to a voting booth, such as stations 20A-B. See at least Joyce: [0013])
denying the request, by the election office system, to provide the voting ballot to the voter when the identity of the voter is not verified or when the [liveness] check is invalid. (As stated above, the voter must be verified to vote. Otherwise, the voter is rejected. See at least Joyce: [0013])
However, Joyce and Kenyon do not teach explicitly liveness check.
Chabanne, directed to method and system for electronic voting with biometric identification and thus in the same field of endeavor, teaches 
...liveness check. (By disclosing, the sensor BS is preferably configured to perform a liveness detection when acquiring biometric data, in order to detect potential identity theft during acquisition. See at least Chabanne: [0065])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Joyce and Kenyon to incorporate the method and system for electronic voting with biometric identification teachings of Chabanne for the benefit of enhancing elections' security. (See at least Chabanne: [0007] & [0017])
Claim 23 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce in view of Kenyon, as applied to claim 22 above, and in further view of Johnson (US 2008/0184037 A1; hereinafter Johnson).
With respect to claim 23:
	Joyce and Kenyon teach the method of claim 22, as stated above.
However, Joyce and Kenyon do not teach further comprising: sending, by the election office system to the voter device, an acceptance receipt for accepting the completed voting ballot after verifying the identity of the voter.
Johnson, directed to system and method for secured voting transactions and thus in the same field of endeavor, teaches further comprising: 
sending, by the election office system to the voter device, an acceptance receipt for accepting the completed voting ballot after verifying the identity of the voter. (By disclosing, a ballot acceptance notification 47 may also be transmitted to the voter from the data base computer, from the voting terminal, or from a voting precinct or district computer. See at least Johnson: [0037])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Joyce and Kenyon to incorporate the system and method for secured voting transactions teachings of Johnson for the benefit of a secured electronic system and method. (See at least Johnson: Abstract)
Claim 28 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce in view of Kenyon, as applied to claim 1 above, and in further view of Kelts (US 20180012324 A1; already of record in IDS; hereinafter Kelts).
With respect to claim 28:
	Joyce and Kenyon teach the method of claim 1, as stated above.
	Joyce further teaches wherein the first MIC comprises a [mobile] driver's license [(mDL)]. (By disclosing, the bar code may correspond to a bar code obtained from a Government Issue identification (ID) card, such as a driver's license. See at least Joyce: [0016])
	However, Joyce and Kenyon do not teach explicitly a mobile driver's license (mDL).
Kelts, directed to communication flow for verification and identification check and thus in the same field of endeavor, further teaches ...a mobile driver's license (mDL). (By disclosing, the motor vehicle operator may use a mobile DL (mDL) during routine roadside stop initiated by law enforcement officers for secure privacy-preserving communication patterns that enhance information exchange between law enforcement and motor vehicle operators having a verified driver's license (DL) number. See at least Kelts: [0026])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Joyce and Kenyon to incorporate the communication flow for verification and identification check teachings of Kelts for the benefit of facilitating the exchange of driver information for verification and identification check. (See at least Kelts: [0056] & [0060])

Response to Arguments
Applicant's arguments with respect to the 103 rejections filed August 2, 2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the token 66 is not a first MIC including the voter ID information comprising at least one of biographic information or biometric information or unique information of the voter, it is noted that Joyce teaches that the token may be a biometric or a subscriber identity card (or identity value therein) card, which may be downloaded from a server. See at least Joyce: [0011], [0016] & [0034]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wesby (EP 3629308 A1) teaches improved system and method for electronic voting, including election office server.
Green (WO 2010151658 A1) teaches a system and method for elections and government accountability.
Jobmann (WO 2009009788 A1) teaches identity authentication and secured access systems, components, and methods, including digital driver’s license, state's department of motor vehicles or the federal government's social security administration, biometric, and that the insurance data is electronically transferred to the doctor's office records. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                                /NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685